Citation Nr: 1531970	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  11-30 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and impulse control disorder.

2.  Entitlement to service connection for residuals of a head injury.  

3.  Entitlement to service connection for frostbite of the right lower extremity. 

4.  Entitlement to service connection for frostbite of the left lower extremity.


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran applied for Social Security disability.  The claims file includes a request for records from the Social Security Administration, but does not include a response.  The Board notes that VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions of the Social Security Administration.  Therefore, the RO should attempt to obtain and associate with the claims file any Social Security Administration records.  

Additionally, the Veteran was incarcerated for a period of time at the Brevard Correctional Institution.  He has asserted that his head injury residuals were the cause of behavior problems that led to his incarceration.  Although that particular prison is closed, the RO should attempt to obtain and associate any prison treatment records from the Florida Department of Corrections.  

The Board notes that the Veteran has asserted that he had a pre-existing head trauma described as a compound skull fracture in the March 2010 notice of disagreement.  The Veteran has not been notified of how to substantiate a claim based on a pre-existing injury.  The RO should provide the Veteran with the appropriate notice. 

Finally, the Veteran's treatment records show psychiatric diagnoses of impulse control disorder and major depressive disorder.  The record also shows that the Veteran was discharged due to poor performance and that he had a period of absence without leave (AWOL).  The evidence, however, is insufficient to determine if the Veteran's poor performance and AWOL were indicative of psychiatric symptoms and if those symptoms were an indication of any currently diagnosed disorders.  Therefore, the Board finds that a VA examination and opinion is necessary regarding his claim for a psychiatric disability.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with an appropriate VCAA letter as to entitlement to service connection based on a pre-existing injury.  This letter should advise the Veteran of the evidence necessary to substantiate his claim, as well as what evidence he is to provide and what evidence VA will attempt to obtain in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Attempt to obtain and associate with the file all Social Security Administration records used in determining entitlement to Social Security disability.  All efforts to obtain these records should be documented in the claims file.  As many attempts as necessary must be made to obtain the relevant records.  These efforts will end only if VA concludes that the records sought do not exist or that further attempts to obtain those records would be futile, that is that the records no longer exist or that the custodian no longer has them.  See 38 C.F.R. § 3.159(c)(2) (2014).

3.  Attempt to obtain and associate with the file any outstanding VA treatment records, to specifically include records from the Orlando VAMC from December 2009 to the present.  All efforts to obtain these records should be documented in the claims file.

4.  Attempt to obtain and associate with the claims file any prison treatment records available from the Florida Department of Corrections from the Veteran's time of incarceration at the Brevard Correctional Institution.

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his frostbite, head injury, or psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding his psychiatric disability claim.  The examiner should review the claims file, provide a current diagnosis for any psychiatric disability, and address the following question:

Is it at least as likely as not that any diagnosed psychiatric disability had its onset during service or is causally and etiologically related to service?  The examiner should specifically address the Veteran's discharge due to poor performance, his period of AWOL, and his current diagnoses of impulse control disorder and major depressive disorder.  The examiner should determine whether the inservice issues were an indication of any currently diagnosed disorder.    

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

7.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  After completion of the above and any other development deemed necessary, review the expanded record and determine if service connection for any of the disabilities on appeal is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




